SENTENCIA
El Municipio de San Juan contrató los servicios de con-sultoría de la corporación Utility Consulting Services, Inc. para que analizara las tarifas y facturas en los contratos de suministro de agua y electricidad, y revisara {audit, dice el texto en inglés) facturas ya pagadas, para ilustrar al munici-pio sobre la manera de reclamar sobrepagos. Se pactó que la firma consultora percibiría por estos servicios el 50% de todas las economías resultantes de su gestión, computado sobre un periodo de tres años desde que se hiciera el rea-*89juste; y el 50% de rembolsos y créditos que obtuviera el gobierno de la ciudad. Se fijó el término contractual en tres años, a partir del 2 de julio de 1973, sujeto a prórroga por tiempo indefinido hasta que cualquiera de las partes notifi-cara su cancelación con 120 días de antelación. Esta notifi-cación se cursó por el Alcalde, Dr. Hernán Padilla el 18 de abril de 1978. Durante la vigencia del contrato el Municipio pagó a dicha consultora $232,138.62. Después'del 3 de octu-bre de 1977 el municipio no hizo más pagos y la Utility Consulting lo demandó en cobro de servicios en abril de 1980. El pleito fue a juicio y la sala de instancia, al aplicar la fórmula de 50% acordada en el contrato de consultoría, condenó al municipio a pagar $2,516,905.48, suma que resulta en exceso aun de los ajustes o créditos por $2,404,101.38 en que se benefició la Ciudad de San Juan. Expedimos auto de revisión a solicitud del municipio, y considerados los extensos alegatos de ambas partes, resolvemos.
J — I
Es de alto relieve la desproporción exorbitante entre las prestaciones de las partes contratantes, que conduce al de-rrumbe del contrato por aniquilamiento del equilibrio de esas mutuas prestaciones. Por una labor simple y esporádica que en ocasiones se reducía a limpiar la ventana de un con-tador olvidado y descubrir que el ratio (coeficiente) de tarifa era de 700 y no de 7,000 como se venía facturando; por el empleo de tiempo mínimo y horas no especificadas, la recu-rrida invoca el contrato (1) para justificar su acreencia sobre fondos públicos de $2,749,044.10 generados en su mayor parte durante los tres años siguientes a su intervención.
La arraigada tradición de la autonomía de la voluntad (pacta sunt servanda), eje de la seguridad jurídica, permite *90frenar su predominio absoluto cuando la excesiva onerosidad alcance dimensiones de mala fe. Cf. López de Victoria v. Rodríguez, 113 D.P.R. 265 (1982). Así lo tiene ordenado el Código Civil en su Art. 1210 (31 L.P.R.A. see. 3375) al declarar que los contratos obligan a todas las consecuencias, que según su naturaleza sean conformes a la buena fe, al uso y a la ley.
En casos apropiados, no habrá de llegarse a la aniqui-lación de la libertad contractual, recurriendo a la alterna-tiva de revisabilidad del contrato, un concepto intermedio situado entre los dos polos de la validez y de la nulidad, cuyo núcleo es la sustitución parcial de la voluntad privada por la voluntad estatal y que preserva la eficacia esencial del nego-cio. M. Royo Martínez, Transformación del concepto del con-trato en el derecho moderno, 177 Rev. Gen. Legis. Juris. 113-157 y ss. (1945). F. Puig Peña, Compendio de Derecho Civil Español, 3ra ed., Madrid, Eds. Pirámide, 1976, T. 3, pág. 338 y ss.
Hay facultad en los tribunales para atemperar la irracio-nalidad de la causa cuando ésta hiere el principio de la reci-procidad de las prestaciones y la norma de buena fe del ci-tado Art. 1210.
Atenta nuestra legislación civil al problema de la autonomía de la voluntad, que requiere el cumplimiento de lo pactado en los propios términos convenidos, admite, sin embargo, ciertas restricciones por razón de la buena fe que preside la contra-tación —arts. 1.258 del C. C. y 57 del de Comercio— y más concretamente, por razón del elemento de justicia objetiva implícito en la exigencia de causa en los contratos, referida esencialmente en los onerosos a la reciprocidad o equivalencia de las prestaciones, pronunciándose nuestra moderna legis-lación con caracteres más acusados de posibilidad de mode-ración de lo convenido, siendo preciso reconocer la facultad judicial de modificar el contrato, si bien solo con gran cautela y notoria justificación se podrá hacer uso de la citada facultad modificadora. (S. de 13 de junio de 1944.) F. Bonet Ramón, Código Civil Comentado, Madrid, Ed. Aguilar, 1962, pág. 959.
*91La revisión judicial del contrato en discusión es factible porque 1) era imprevisible el desarrollo que sobrevino en torno a la igualdad de valor, en principio, de prestación y contraprestación (equivalencia); 2) la ejecución del contrato resulta extremadamente onerosa y constituye para el deudor una lesión que no guarda proporción con la ventaja prevista para él en el contrato; y 3) el contrato no tiene carácter alea-torio o de pura especulación, con el que las partes quisieran prever en cierto modo la alteración inusitada del equilibrio entre prestaciones. J. Castán Tobeñas, Derecho civil español, común y foral, 10ma ed. rev., Madrid, Ed. Reus, 1967, T. 3, pág. 486. Cf. Casera Foods, Inc. v. E.L.A., 108 D.P.R. 850, 856 (1979).
Se cumple nuestra guardada intervención al revocar la sentencia, sin estimar la reconvención en que el municipio solicita restitución de los $232,138.62 ya pagados.
M h-1
Al promover acción contra el Municipio de San Juan en cobro de servicios bajo contrato de consultoría, la corporación demandante incluyó como demandado en su carácter personal al Dr. Hernán Padilla, Alcalde de la Ciudad, de quien reclamó (aparte de la acción contractual) $250,000 de daños y perjuicios por su resistencia y negativa temeraria a pagar los alegados servicios de la demandante. Contestó el Alcalde la demanda y llegado el pleito a vista en sus méritos, luego de presentarse la prueba de la demandante, solicitó desesti-mación por insuficiencia de ésta, a cuya petición se allanó la demandante para expresar que desistía de la acción personal contra el Alcalde. El Tribunal Superior no proveyó al desistimiento hasta sometido el pleito en su totalidad, cuando en su sentencia del 10 de noviembre de 1982 expresó: “En cuanto al co-demandado Dr. Hernán Padilla nada se dispone en esta Sentencia por haber desistido la parte demandante con perjuicio de esa causa de acción durante el proceso y haber sido aceptada la misma [sic] por el Tribu*92nal.” Recurrió en revisión este demandado y señala como error único no haber el tribunal impuesto a la recurrida el pago de costas y honorarios de abogado. Expedimos auto de revisión el 10 de marzo de 1983 y el recurrente sometió su recurso por la argumentación de su solicitud, sin que la parte recurrida haya rebatido la misma.
La imposición de costas es mandatoria, Regla 44.1 de Proc. Civil; y nos parece que mantener una persona some-tida a un pleito por tres años y al final desistir —sin más explicación— frente a moción para desestimar por insufi-ciencia de prueba, acusa una conducta procesal temeraria y abusiva que lastima y subvierte la libertad de acceso a los tribunales en busca de remedio. Regla 44.1(d) de Proc. Civil; Cf. Kane v. República de Cuba, 90 D.P.R. 428 (1964).
Se revocan las sentencias revisadas y se desestima la demanda, con costas a la demandante. La sala de instancia fijará, además, los honorarios de abogado que corresponden al señor Alcalde en la acción personal desistida.
Así lo pronunció y manda el Tribunal y certifica la Secretaria General. El Juez Presidente Señor Trías Monge y el Juez Asociado Señor Negrón García se inhibieron. El Juez Asociado Señor Rebollo López disintió con opinión.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria General


—O—


(1)Por estos servicios, Utility Consulting recibiría el 50% de la reducción en facturas de luz y agua durante los tres años siguientes a su modificación, ajuste o corrección; y créditos atribuibles a la gestión del consultor.